PER CURIAM.
This case in most of its essential aspects is similar to that of the companion case of Duryee etc., v. Erie Railroad Company, 6 Cir., 175 F.2d 58.
The complaint was filed on September 28, 1946. In its allegations against Erie of unjust and inequitable conduct, it went somewhat further than the complaint in the Duryee case, in that it alleged, “Erie has continuously * * * since 1912 wil-fully and deliberately engaged in a course of conduct which was intended ultimately to deprive New Jersey * * * of all profits and earnings, and which has now rendered New Jersey * * * unable to meet and pay for its various obligations to * * * plaintiff and others similarly situated.” (Italics ours.)
There was another allegation that as a part of the “scheme” of operation of New Jersey, Erie created “large and unjustifiable liabilities” to itself; and there was a listing of specific methods and acts “by which Erie derived unlawful benefits at the expense of public holders of securities of New Jersey. * * * ” (Italics ours.)
These acts consisted, among others, of alleged excessive charges for the repair and rental of New Jersey locomotives, of alleged excessive and improper charges made by Erie for coal purchased from it *65by New Jersey, alleged inequitable division of freight revenues, etc., etc. These particular averments differed only in degree from the averments in the Duryee case. We think the same result must follow as in that case and we are content to affirm upon the grounds and for the reasons set forth by the District Court in the opinion filed March 15, 1948, and the reasoning of this court in the opinion in the Duryee case, this day announced.
Affirmed.